 

U-Vend, Inc. 8-K [uvnd-8k_020117.htm]

 

Exhibit 10.49

 

February 1, 2017

 

Board of Directors 

U-Vend, Inc. 

1507 7th Street, Suite 425 

Santa Monica, CA 90401

 

Re: Letter of Resignation

 

Board of Directors:

 

I am writing to officially tender my resignation effective February 1, 2017 as
U-Vend’s Chief Executive Officer, President, and acting Chief Financial Officer.

 

I enjoyed my time over the past 3 years leading the Company and I wish you
continued success in the future. If I can be of any assistance in the future,
please feel free to contact me.

 

Sincerely,

 

/s/ Raymond Meyers

 

Raymond Meyers

 



 

